                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                     AT NASHVILLE

 GARY MONTGOMERY,                               )
     Plaintiff,                                 )
                                                )
 v.                                             )       Civil Action No. 3:20-cv-00406
                                                )       Judge Trauger / Frensley
 BETH GENTRY, et al.,                           )
      Defendants.                               )

                                               ORDER

         On August 17, 2021, the Magistrate Judge issued a Report and Recommendation (Doc No.

18), to which no timely objections have been filed. The Report and Recommendation is therefore

ACCEPTED and made the findings of fact and conclusions of law of this court. For the reasons

expressed therein, it is hereby ORDERED that the Motion to Dismiss filed by defendant Metropolitan

Government of Nashville and Davidson County, Tennessee (Doc. No. 11) is GRANTED, and all

claims against defendant Metropolitan Government of Nashville and Davidson County, Tennessee

are DISMISSED WITH PREJUDICE.

         This case is returned to the Magistrate Judge for further handling under the original referral

order.

         It is so ORDERED.


                                                      ________________________________
                                                      ALETA A. TRAUGER
                                                      U.S. District Judge




      Case 3:20-cv-00406 Document 19 Filed 09/07/21 Page 1 of 1 PageID #: 164
